 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
     JAMES RUTHERFORD, an individual,               Case No.: ED CV 18-2451-DMG (KKx)
11
12                Plaintiff,                        ORDER RE DISMISSAL OF
13                                                  ACTION WITH PREJUDICE [21]
                  vs.
14
15   SHRI MAI, INC., a California corporation;
     DOE 1, a business of unknown form; and
16
     DOES 2-10, inclusive,
17
18                Defendants.

19
20         After consideration of the Joint Stipulation for Dismissal of the entire action with
21   Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Shri Mai, Inc.
22   (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
23   Complaint in the above-entitled action, in its entirety. Each party shall bear his or its own
24   costs and attorneys’ fees.
25   IT IS SO ORDERED.
26   DATED: May 24, 2019                           ________________________________
27                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
28


                                                  -1-
